Exhibit 10.5

 

TIBCO SOFTWARE INC.

 

VIVEK RANADIVE EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of November 30, 2004 (the “Effective Date”) by
and between Tibco Software Inc. (the “Company”) and Vivek Ranadive
(“Executive”).

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. As of the Effective Date, Executive will continue to
serve as President, Chief Executive Officer, and Chairman of the Board of
Directors (the “Board”). Executive will render such business and professional
services in the performance of his duties, consistent with Executive’s position
within the Company, as will reasonably be assigned to him by the Board. The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”

 

(b) Board Membership. At each annual meeting of the Company’s stockholders
during the Employment Term, the Company will nominate Executive to serve as a
member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval.

 

(c) Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company. For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Board (which approval will not be
unreasonably withheld); provided, however, that Executive may, without the
approval of the Board, serve in any capacity with any civic, educational, or
charitable organization, provided such services do not interfere with
Executive’s obligations to Company.

 

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all accrued but unpaid compensation,
vacation, expense reimbursements, and other benefits due to Executive through
his termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that he holds with
the Company, including, without limitation, his position as a member of the
Board, immediately following the termination of his employment if the Board so
requests.

 

3. Term of Agreement. This Agreement will have an initial term of three years
commencing on the Effective Date. On the second anniversary of the Effective
Date, and on each annual anniversary of the Effective Date thereafter, this
Agreement automatically will renew for an



--------------------------------------------------------------------------------

additional one-year term unless the Company provides Executive with notice of
non-renewal at least 120 days prior to the date of automatic renewal.

 

4. Compensation.

 

(a) Base Salary. During fiscal year 2004, the Company will pay Executive an
annual salary of $500,000 as compensation for his services (the “Base Salary”).
The amount of base salary corresponding to the period from December 1, 2003 (the
beginning of the Company’s 2004 fiscal year) until the Effective Date of this
Agreement shall be paid to Executive within 30 days of the Effective Date.
Except with respect to the payment referred to in the prior sentence, the Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholding. Executive’s salary
will be subject to review, and adjustments will be made based upon the Company’s
standard practices.

 

(b) Annual Bonus. Executive’s annual target bonus, including Executive’s 2004
fiscal year target bonus, will be 100% of Base Salary (“Target Bonus”).
Executive’s annual bonus will be payable upon achievement of performance goals
established by the Compensation Committee of the Board (the “Committee”).
Executive will have the opportunity to discuss the nature of such achievement or
performance goals with the Committee prior to such goals being established. The
actual bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of Executive’s performance goals, as determined by the
Committee. The Committee also will take into account changes to the size or
capabilities of the Company in determining actual bonus amounts. Bonuses, if
any, will accrue and become payable in accordance with the Committee’s standard
practices for paying executive incentive compensation, provided however that any
bonus payable under this Section 4(b) will be payable within two-and-one-half
months after the end of the taxable year to which it relates or such longer
period as may be permitted by Treasury regulations in order to avoid application
of IRC section 409A to such bonuses.

 

(c) Equity Compensation. In each of fiscal years 2005, 2006, and 2007, subject
to satisfactory performance reviews, Executive will be granted one or more stock
awards which in aggregate each year may relate to up to 1,000,000 shares of
Company common stock as follows: (1) during January of each year, Executive
shall be granted stock options to purchase up to 750,000 shares of the Company
common stock (any such option granted under this Section 4(c) is referred to as
an “Option”), and (2) in June of each year, Executive will be granted either
additional Options to purchase up to 250,000 shares of Company common stock or
up to 250,000 shares of restricted Company common stock (any such award of
shares of stock under this Section 4(c) is referred to as “Restricted Stock”).
In addition to the foregoing, the Committee may also grant Executive a further
award of up to 250,000 shares of Restricted Stock (or Options to purchase up to
such number of shares of common stock as the Committee determines) as a bonus or
additional compensation in consideration of Executive achieving heightened
performance or other targets established by the Committee from time to time. In
each case, any award of Options or Restricted Stock shall be in the sole
discretion of the Committee. The Options will be subject to the Company’s
standard terms and conditions for executive stock option grants. The Restricted
Stock will vest on a sliding scale based on Company performance, with the actual
performance goals set by the Committee, and Executive will have the opportunity
to discuss the nature of such performance goals with the Committee prior to such
performance goals being established. Notwithstanding anything in this Section
4(c) to the

 



--------------------------------------------------------------------------------

contrary, the Company’s ability to grant restricted stock awards, including the
Restricted Stock, under Company stock plans is subject to stockholder approval.

 

5. Employee Benefits. During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.

 

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

 

7. Severance.

 

(a) Termination Without Cause or Resignation for Good Reason other than in
connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, and the termination
is not in Connection with a Change of Control, then, subject to Section 8,
Executive will receive: (i) continued payment of Base Salary for a period of 12
months (the “Continuance Period”) if Executive is entitled to receive payments
under this Section 7(a)), (ii) a lump-sum payment, paid at the time fiscal year
bonuses are paid to other executives, equal to 1.0 times Executive’s actual
bonus for the fiscal year immediately preceding the fiscal year in which the
termination occurs, (iii) Company-paid coverage for Executive and Executive’s
eligible dependents under the Company’s Benefit Plans (as defined in Section 9
below) for the Continuance Period, or, if earlier, until Executive is eligible
for similar benefits from another employer (provided Executive validly elects to
continue coverage under applicable law), and (iv) 12 months’ accelerated vesting
of equity awards that (x) were granted prior to the Effective Date and are
“underwater” as of the same date, or (y) are granted on or after the Effective
Date. In addition, Executive will have 12 months to exercise equity awards that
have the accelerated vesting described in the preceding sentence.

 

(b) Termination Without Cause or Resignation for Good Reason in connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, and the termination is in
Connection with a Change of Control, then, subject to Section 8, Executive will
receive: (i) continued payment of Base Salary for a period of 24 months (the
“Continuance Period” if Executive is entitled to receive payments under this
Section 7(b)), (ii) a lump-sum payment, paid at the time fiscal year bonuses are
paid to other executives, equal to twice the average of Executive’s actual
bonuses for the two fiscal years immediately preceding the fiscal year in which
the Change of Control occurs, (iii) Company-paid coverage for Executive and
Executive’s eligible dependents under the Company’s Benefit Plans for the
Continuance Period, or, if earlier, until Executive is eligible for similar
benefits from another employer (provided Executive validly elects to continue
coverage under applicable law), (iv) 24 months’ accelerated vesting of equity
awards that (x) were granted prior to the Effective Date and are “underwater” as
of the same date, or (y) are granted on or after the Effective Date, and (v) a
Section 280G gross-up, as described in Section 7(b)(i) below. In addition,
Executive will have 18 months to exercise equity awards that have the
accelerated vesting described in the preceding sentence.

 



--------------------------------------------------------------------------------

(i) Section 280G Gross-up. If any payment or benefit Executive would receive
pursuant to Section 7(b), but determined without regard to any additional
payment required under this Section 7(b)(i), (collectively, the “Payment”) would
(x) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (y) be subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
payable with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Executive shall be entitled to receive from the Company an
additional payment (the “Gross-Up Payment,” and any iterative payments pursuant
to this paragraph also shall be “Gross-Up Payments”) in an amount that shall
fund the payment by Executive of any Excise Tax on the Payment, as well as all
income and employment taxes on the Gross-Up Payment, any Excise Tax imposed on
the Gross-Up Payment and any interest or penalties imposed with respect to
income and employment taxes imposed on the Gross-Up Payment. For this purpose,
all income taxes will be assumed to apply to Executive at the highest marginal
rate. Notwithstanding the foregoing, the total amount paid as Gross-Up Payments
will not exceed twice the sum of Executive’s then current Base Salary and Target
Bonus. Any Gross-Up Payment shall be paid to Executive, or for his benefit,
within 15 days following receipt by the Company of the report of the accounting
firm described below.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group which will
control the Company upon the occurrence of a Change of Control, the Company
shall appoint a nationally recognized accounting firm other than the accounting
firm engaged by the Company for general audit purposes to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within thirty calendar days after the date on which such
accounting firm has been engaged to make such determinations or such other time
as requested by the Company or Executive. If the accounting firm determines that
no Excise Tax is payable with respect to a Payment, it shall furnish the Company
and Executive with an opinion reasonably acceptable to Executive that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting firm made hereunder shall be final, binding, and conclusive
upon the Company and Executive.

 

(c) Voluntary Termination without Good Reason; Termination for Cause. If
Executive’s employment with the Company terminates voluntarily by Executive
without Good Reason or is terminated for Cause by the Company, then (i) all
further vesting of Executive’s outstanding equity awards will terminate
immediately, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will not be entitled to any severance but Executive will be paid
all accrued but unpaid vacation, expense reimbursements and other benefits due
to Executive through his termination date under any Company-provided or paid
plans, policies, and arrangements.

 

(d) Termination due to Death or Disability. If Executive’s employment terminates
by reason of death or Disability, then (i) Executive will be entitled to receive
benefits only in

 



--------------------------------------------------------------------------------

accordance with the Company’s then applicable plans, policies and arrangements;
and (ii) Executive’s outstanding equity awards will terminate in accordance with
the terms and conditions of the applicable award agreement(s).

 

(e) Sole Right to Severance. This Agreement is intended to represent Executive’s
sole entitlement to severance payments and benefits in connection with the
termination of his employment. To the extent Executive is entitled to receive
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be so reduced.

 

(f) Reformation of Agreement. It is the parties’ intent that no payment made or
to be made hereunder shall be subject to the provisions of Code Section
409A(a)(1)(B). Accordingly, notwithstanding any payment date or schedule
specified above, the parties agree to work expeditiously to amend this Agreement
to conform to their intent as set forth in this Section 7(f).

 

8. Conditions to Receipt of Severance; No Duty to Mitigate.

 

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 7 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company. Such agreement will provide (among other things) that Executive
will not disparage the Company, its directors, or its executive officers during
the Continuance Period. No severance will be paid or provided until the
separation agreement and release agreement becomes effective.

 

(b) Non-Competition. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7(b), Executive agrees not to engage in Competition (as defined below)
during the Continuance Period. If Executive engages in Competition within the
Continuance Period, all continuing payments and benefits to which Executive
otherwise may be entitled pursuant to Section 7(b) will cease immediately. The
sole remedy the Company will have against Executive in the event of a breach of
this Section 8(b) shall be that provided in the preceding sentence.

 

(c) Nonsolicitation. In the event of a termination of Executive’s employment
that otherwise would entitle Executive to the receipt of severance pursuant to
Section 7, Executive agrees that, during the Continuance Period, Executive,
directly or indirectly, whether as employee, owner, sole proprietor, partner,
director, member, consultant, agent, founder, co-venturer or otherwise, (i) will
not solicit, induce, or influence any person to modify his or her employment or
consulting relationship with the Company (the “No-Inducement”), and (ii) not
intentionally divert business away from the Company by soliciting business from
any of the Company’s substantial customers and users who would otherwise have
placed the solicited order with the Company (the “No Solicit”). If Executive
breaches the No-Inducement or No Solicit, all continuing payments and benefits
to which Executive otherwise may be entitled pursuant to Section 7 will cease
immediately. The sole remedy the Company will have against Executive in the
event of a breach of this Section 8(c) shall be that provided in the preceding
sentence.

 



--------------------------------------------------------------------------------

(d) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

9. Definitions.

 

(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies, or arrangements that the Company sponsors (or participates in) and
that immediately prior to Executive’s termination of employment provide
Executive and Executive’s eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, disability, life insurance, or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
Executive and Executive’s eligible dependents immediately prior to Executive’s
termination of employment. Subject to the immediately preceding sentence, the
Company may, at its option, satisfy any requirement that the Company provide
coverage under any Benefit Plan by instead providing coverage under a separate
plan or plans providing coverage that is no less favorable or by paying
Executive a lump-sum payment which is, on an after-tax basis, sufficient to
provide Executive and Executive’s eligible dependents with equivalent coverage
under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

 

(b) Cause. For purposes of this Agreement, “Cause” means (i) Executive’s act of
dishonesty or fraud in connection with the performance of his responsibilities
to the Company with the intention that such act result in Executive’s
substantial personal enrichment, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony, (iii) Executive’s willful failure to perform his duties
or responsibilities, or (iv) Executive’s violation or breach of any fiduciary or
contractual duty to the Company which results in material damage to the Company
or its business; provided that if any of the foregoing events is capable of
being cured, the Company will provide notice to Executive describing the nature
of such event and Executive will thereafter have 30 days to cure such event and
if such event is cured with that 30-day period, then grounds will no longer
exist for terminating his employment for Cause.

 

(c) Change of Control. For purposes of this Agreement, “Change of Control” means
(i) a sale of all or substantially all of the Company’s assets, (ii) any merger,
consolidation, or other business combination transaction of the Company with or
into another corporation, entity, or person, other than a transaction in which
the holders of at least a majority of the shares of voting capital stock of the
Company outstanding immediately prior to such transaction continue to hold
(either by such shares remaining outstanding or by their being converted into
shares of voting capital stock of the surviving entity) a majority of the total
voting power represented by the shares of voting capital stock of the Company
(or the surviving entity) outstanding immediately after such transaction, (iii)
the direct or indirect acquisition (including by way of a tender or exchange
offer) by any person, or persons acting as a group, of beneficial ownership or a
right to acquire beneficial ownership of shares representing a majority of the
voting power of the then outstanding shares of capital stock of the Company,
(iv) a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board, or (v) a dissolution or liquidation
of the Company.

 



--------------------------------------------------------------------------------

(d) Competition. For purposes of this Agreement, Executive will be deemed to
have engaged in “Competition” if he, without the consent of the Board, following
a Change of Control and following a termination of his employment described in
Section 7(b), directly or indirectly provides services relating to the
enterprise application integration space (whether as an employee, consultant,
agent, corporate officer, director, or otherwise) to, or participates in the
financing, operation, management, or control of, Microsoft Corporation,
International Business Machine Corporation, Oracle or SAP A.G. (each, together
with their successors and assigns, a “Restricted Company”), or any division,
unit or affiliate of a Restricted Company involved in the enterprise application
integration space (such a division, unit or affiliate, a “Restricted Division”).
Notwithstanding the foregoing, nothing contained in this Section 9(d) or in
Section 8(b) above shall prohibit Executive from being employed or engaged in a
corporate function or senior management position (and holding commensurate
equity interests) with a Restricted Company that is engaged in multiple lines of
business, one of which includes a Restricted Division, so long as Executive does
not provide to the Restricted Division services of a sort that differ
significantly from the services he provides to the other divisions, units or
affiliates for which he has responsibility within the overall organization.

 

(e) Disability. For purposes of this Agreement, Disability shall have the same
defined meaning as in the Company’s long-term disability plan.

 

(f) Good Reason. For purposes of this Agreement, “Good Reason” means the
occurrence of any of the following without Executive’s express written consent:
(i) a material reduction in Executive’s position or duties other than removal
from the position of Chairman if the Board decides to separate the roles of CEO
and Chairman, (ii) a reduction of more than 10% in Executive’s Base Salary or
Target Bonus other than a one-time reduction that also is applied to
substantially all of the Company’s other senior executives, (iii) a material
reduction in the aggregate level of benefits made available to Executive other
than a reduction that also is applied to substantially all of the Company’s
other senior executives, or (iv) relocation of Executive’s primary place of
business for the performance of his duties to the Company to a location that is
more than 30 miles from its prior location.

 

(g) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated during the period
beginning three months prior to a Change of Control and ending twelve months
following a Change of Control.

 

10. Insurance. The Company will provide Executive with Director and Officer
error and omissions insurance and ERISA fiduciary insurance in accordance with
the Company’s insurance practices for executive officers.

 

11. Confidential Information. Executive acknowledges that the
Nondisclosure/Assignment Agreement between Executive and the Company (the
“Confidential Information Agreement”) will continue in effect. During the
Employment Term, Executive agrees to execute any updated versions of the
Company’s form of Nondisclosure/Assignment Agreement (any such updated version
also referred to as the “Confidential Information Agreement”) as may be required
of substantially all of the Company’s executive officers.

 



--------------------------------------------------------------------------------

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

13. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 

If to the Company:

 

Attn: Chairman of the Compensation Committee

Tibco Software Inc.

3303 Hillview Avenue

Palo Alto, CA 94304

 

If to Executive:

 

at the last residential address known by the Company.

 

14. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

 

15. Arbitration.

 

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes, and Executive’s receipt of the
compensation, pay raises, and other benefits paid to Executive by the Company,
at present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder, or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the

 



--------------------------------------------------------------------------------

Older Workers Benefit Protection Act, the California Fair Employment and Housing
Act, the California Labor Code, claims of harassment, discrimination, or
wrongful termination, and any statutory claims. Executive further understands
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Executive.

 

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will be held in Santa Clara
County, California and will allow for discovery according to the rules set forth
in the National Rules for the Resolution of Employment Disputes or California
Code of Civil Procedure. Executive agrees that the arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication and motions to dismiss and
demurrers, prior to any arbitration hearing. Executive agrees that the
arbitrator will issue a written decision on the merits. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive will pay the first $200.00 of any filing
fees associated with any arbitration Executive initiates. Executive agrees that
the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules and that to the extent that the AAA’s National Rules
for the Resolution of Employment Disputes conflict with the Rules, the Rules
will take precedence.

 

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

 

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
also may petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870.

 

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

 

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

 



--------------------------------------------------------------------------------

16. Legal and Tax Expenses. The Company will reimburse Executive up to $25,000
for reasonable legal and tax advice expenses incurred by him in connection with
the negotiation and execution of this Agreement.

 

17. Integration. This Agreement, together with the Confidential Information
Agreement and Executive’s Company stock option agreements, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in a writing that specifically references this
Section and is signed by duly authorized representatives of the parties hereto.

 

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

19. Survival. The Confidential Information Agreement, the Company’s and
Executive’s responsibilities under Sections 7, 8 and 15 will survive the
termination of this Agreement.

 

20. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

21. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

22. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 

23. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 



--------------------------------------------------------------------------------

24. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

       

TIBCO SOFTWARE INC.

           

/s/ William R. Hughes

         

Date: 11/30/04

By:

 

William R. Hughes

           

Title:

 

EVP, General Counsel & Secretary

           

EXECUTIVE:

           

/s/ Vivek Ranadive

         

Date: Nov 30, 2004

   

Vivek Ranadive

           

 